Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This communication is a second office action, final rejection on the merits.  Claims 2, and 4-12, as previously filed, are currently pending and have been considered below. Claims 1, 13, and 14 as amended, are currently pending and have been considered below. Claim 3 has been cancelled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moretti (USP 10,407,096; hereinafter Moretti).
	Regarding Claim 1:
Moretti discloses a driver-assistance-system-based steering assistance method for a transportation vehicle with a steering system with steering assistance for assisting a driver when steering the transportation vehicle using the steering system, the steering assistance method comprising:
sensing a driving situation of the transportation vehicle (Moretti, Column 5, Line 52- Column 6, Line 14, Moretti discloses sensors which determine parameters related to the environment surrounding the vehicle);
carrying out an intervention into the driving behavior of the transportation vehicle in accordance with the driving situation (Moretti, Fig. 1, Column 6, Lines 5-15, Moretti discloses the driving assistance system adjust the steering of the vehicle), wherein the underlying driver assistance system;
determines a setpoint value for at least one control variable of the steering system (Moretti, Fig. 1 and 3, Column 5, Lines 8-20, Moretti discloses a motor setpoint Cmot, and adjustment setpoint Cadjust are determined by a setpoint calculation unit), and
conditionally requests the setpoint value from the steering system via driver assistance interface (Moretti, Fig. 1 and 3, Column 8, Lines 1-25, Moretti discloses a trigger signal is sent to the intervention unit which request a setpoint value from the motor setpoint calculation unit),
wherein a monitoring function connected downstream of the driver assistance interface and connected upstream of the request to the steering system brings about a fault action in response to the setpoint value not satisfying a predefined permissibility criterion (Moretti, Fig. 1 and 3, Column 8, Lines 38-62, Moretti discloses a securing function which monitors the control parameters of the vehicle which either interrupts the normal course of the vehicle or does not disturb the normal course of the vehicle, dependent on the driving situation),
wherein the fault action causes the driver assistance system to newly determine a setpoint value, of a control variable rather than requesting the setpoint value, previously determined by the driver assistance system, wherein the control variable newly determined by the driver assistance system is monitored and conditionally requested by the steering system (Moretti, Fig. 3, Column 11, Lines 59 - Column 12, Line 28, Moretti discloses the setpoint values are adjusted by a restricting sub-function based on a possible failure of the path control function).
Regarding Claim 2:
	Moretti discloses the steering assistance method of claim 1.
wherein the monitoring function monitors setpoint values, determined by the driver assistance system, of a plurality of control variables by an OR logic operation (Moretti, Fig. 1-3, Column 8, Lines 1-62, Moretti discloses the securing function (monitoring function), controlled by a programmable logic controller (Column 23, Lines 33-40)), which monitors the control parameters of the vehicle then proceeds to either not disturb the normal course or moderate the normal course depending on the signal provided by the logic controller and if the activation trigger signal is activated or deactivated.
Regarding Claim 4:
	Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein the value of a steering assistance force of a steering assistance torque, of a steering angle…activated thereby are/is used as a control variable (Moretti, Column 7, Lines 5-14, Moretti discloses a steering angle is one of the many control variables used in the driving assistance system).
Regarding Claim 5:
Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein the monitoring function tests a plurality of partial criteria during the testing of the permissibility criterion in a simultaneous and/or parallel state (Moretti, Column 8, Lines 26-33, Moretti discloses the securing function (monitoring function) operates in a parallel state).
Regarding Claim 6:
Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein the permissibility criterion or a partial criterion is detected or are detected as not being satisfied in response to the setpoint value, determined by the driver assistance system of the least one control variable of the steering system not corresponding to a driving situation which a driver of the transportation vehicle cannot cope with (Column 8, Lines 38-47, Moretti discloses the securing function detects the automatic execution of the path control would endanger the safety of the vehicle (criterion not satisfied) and interrupts the effects of the path control).
Regarding Claim 7:
Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein: the permissibility criterion or a partial criterion is detected or are detected as not satisfied in response to the absolute value of the setpoint value of the control variable exceeding a predefined maximum permissible absolute value (Moretti, Column 16, Lines 4-34, Moretti discloses the securing function provides an alert (criterion detected) when the vehicle reaches a predetermined speed threshold).
Regarding Claim 8:
Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein: the monitoring function carries out monitoring of a gradient of a setpoint value of a control variable (Moretti, Column 7, Lines 36-56, Moretti discloses the securing function (monitoring function) monitors control parameters of the vehicle as they change (i.e. change over time, or gradient) throughout the vehicle operation).
Regarding Claim 10:
Moretti discloses the steering assistance method of claim 1. 
Moretti further discloses wherein: the monitoring function carries out monitoring of the position of the setpoint value of the control variable with respect to a permissibility range which is defined by…a steering element which is activated thereby (Moretti, Column 7, Lines 41-63, Moretti discloses a securing function (monitoring function) which monitors the steering wheel angular speed to determine if the steering wheel angular speed remains within a certain threshold).
Regarding Claim 11:
Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein, for the purpose of plausibility checking, the monitoring function… acquires and evaluates possibly present status information of the underlying driver assistance system (Moretti, Column 6, Lines 38-47, Moretti discloses the securing function monitors and evaluates the driving situation of the vehicle to determine the safety of the vehicle).
Regarding Claim 12:
Moretti discloses the steering assistance method of claim 1.
Moretti further discloses wherein the monitoring function is configured: to sense and take into account the presence of a driver in the transportation vehicle, contact of the driver with the steering wheel of the steering system (Moretti, Column 7, Lines 15-28, Moretti discloses the amount of force applied by the driver onto the steering wheel is measured).
Regarding Claim 13:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
October 8th, 2021 have been fully considered but they are not persuasive. 
In regards to claim 1, the applicant argues the cited art of Moretti fails to at least disclose “wherein a monitoring function connected downstream of the driver assistance interface and connected upstream of the request to the steering system brings about a fault action in response to the setpoint value not satisfying a predefined permissibility criterion wherein the fault action causes the driver assistance system to newly determine a setpoint value, of a control variable rather than requesting the setpoint value, previously determined by the driver assistance system, wherein the control variable newly determined by the driver assistance system is monitored and conditionally requested by the steering system”. In particular, the applicant argues that Moretti discloses the reasons of: setpoint values are adjusted irrespective of a fault condition, the subfunction functions even if the driving assistance path is off or disconnected, and a dangerous situation triggers deactivation of the driving assist system; and because of these reasons Moretti fails to disclose the cited limitations of claim 1. The examiner respectfully disagrees. The specification of the current application discloses a “fault action” as different scenarios such as “avoiding a hazardous driving situation” or “return the transportation vehicle to a safe driving situation”, see Para. [0016], and because of this the examiner is interpreting “fault action” as a fault or error in driving assist system that would cause a hazardous condition. The cited portion of Moretti (Column 11, Lines 59 - Column 12, Line 28) discloses the adjustment of setpoint values based on possible failure of the path control function (i.e. fault action). This is not the same as the argued dangerous situation as argued by the applicant. Moretti discloses a dangerous situation as falling within the highest level of probability or severity of occurrence, see Column 1, Lines 21-52. Therefore, the cited art disclosed the argued limitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664